DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 April 2022 has been entered.


Information Disclosure Statement
The information disclosure statement filed 26 January 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. While Applicant provided a copy of CN 1178812 A, the abstract provided was not in the English language.
The information disclosure statement filed 07 July 2022 has been considered by the examiner.


Claim Objections
Claims 1, 12, and 24 are objected to because of the following informalities:
Claim 1, line 7: “a rubber layer disposed the cap layer second side” should read “a rubber layer disposed on the cap layer second side”.
Claim 12, line 9: “a rubber layer disposed the cap layer second side” should read “a rubber layer disposed on the cap layer second side”.
Claim 24, line 2: “the crosslinked reaction product” should read “a crosslinked reaction product”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15, 22-24, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, the claim recites the limitation "the curing package" in line 22. There is insufficient antecedent basis for this limitation in the claim. While the claim recites “a curing package layer” in lines 7-8, the claim does not specifically disclose “a curing package”. For the purposes of examination, the claim has been interpreted such that the curing package layer comprises the curing package, which comprises a sulfur-based or peroxide-based curing agent.
With respect to claim 15, the claim recites the limitation “the cap layer” in line 4. There is insufficient antecedent basis for this limitation in the claim. While claim 12, which claim 15 ultimately depends from, recites “a first cap layer” in line 5, the claim does not specifically recite “a cap layer”. For the purposes of examination, the claim has been interpreted as if the claim recites “the first cap layer”.
With respect to claim 22, the claim recites “The multi-layered structure of claim 22”. It is unclear from which claim that claim 22 depends from and is attempting to further limit. For the purposes of examination, claim 22 has been interpreted as if it depends from claim 1; this is due to the fact that claim 22 previously depended from claim 21, which ultimately depended from claim 1.
With respect to claim 22, the claim recites “the cap layer” in line 2. There is insufficient antecedent basis for this limitation in the claim. While claim 1, which claim 22 has been interpreted as ultimately depending upon for the reasons set forth above, recites “a first cap layer” in line 5, the claim does not specifically recite “a cap layer”. For the purposes of examination, the claim has been interpreted as if the claim recites “the first cap layer”.
With respect to claim 23, the claim recites “the cap layer” in line 8. There is insufficient antecedent basis for this limitation in the claim. While claim 23 recites “a first cap layer” in line 5, the claim does not specifically recite “a cap layer”. For the purposes of examination, the claim has been interpreted as if the claim recites “the first cap layer”.
With respect to claim 23, the claim recites “the cap layer” in line 9. There is insufficient antecedent basis for this limitation in the claim. While claim 23 recites “a first cap layer” in line 5, the claim does not specifically recite “a cap layer”. For the purposes of examination, the claim has been interpreted as if the claim recites “the first cap layer”.
With respect to claim 24, the claim recites “the rubber layer” in line 1. There is insufficient antecedent basis for this limitation in the claim. While claim 23, which claim 24 ultimately depends from, recites “a cured rubber layer”, the claim does not specifically recite “a rubber layer”. For the purposes of examination, the claim has been interpreted as if the claim recites “the cured rubber layer”.
Claim 14 is rejected under 35 U.S.C. 112(b) due to its ultimate dependency on claim 12.
Claims 26-27 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 23.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 12, 14-15, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Nishioka et al. (US 2008/0027176 A1, “Nishioka”) and Kasner et al. (Porosity in Rubber, a Review, “Kasner”) and the evidence provided by Corrosionpedia (Curing Agent).
With respect to claims 1 and 22, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polymers, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polymethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention (see instant specification, page 9, 4th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses the cap layer includes a cure package, such as molecular sulfur and peroxide curing agents ([0027]), i.e. a curing package comprising a sulfur-based or peroxide-based curing agent. A rubber layer is bonded to the TPU cap layer ([0064]), i.e. a rubber layer is disposed on the cap layer second side. The rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer; the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material in the cap layer is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Nishioka teaches a rubber composition having improved grip performance and abrasion resistance made from a thermoplastic polyurethane (TPU) prepared from a conjugated diene polymer modified with hydroxyl groups at both ends (i.e., a polydiene polyol), and a rubber component comprising a diene rubber (Abstract). The diene rubber includes natural rubber ([0014]). The TPU crosslinks with the rubber during vulcanization by means of sulfur, resulting in preventing decreased strength at break ([0018]). The TPU is present in an amount of 0.5-150 parts by weight TPU relative to 100 parts by weight of the rubber component ([0008]), i.e. is present in an amount of 0.498% (0.5*100/[0.5+100 ] ≈ 0.498%) to 60% (150*100/[150+100] = 60%) by weight.
Chang and Nishioka are analogous inventions in the field of rubber materials for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber and polydiene polyol-based TPU in amounts, including those presently claimed, as taught by Nishioka in order to provide a layer having improved grip performance, abrasion resistance, and preventing decreased strength at break (Nishioka, Abstract, [0008], [0018]).
Chang in view of Nishioka does not disclose wherein the uncured rubber compound in the cap layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Kasner teaches bubbles form in rubber due to supersaturation of the rubber by volatile materials (page 429, IV. BUBBLES IN RUBBER, 2nd paragraph, “Bubble formation results from supersaturation of the rubber by volatile materials”), which cause porosity in the rubber (page 440, XI. SUMMARY, “The formation of porosity in rubber can be attributed to the heterogeneous nucleation and diffusion controlled bubble growth”). Kasner teaches that porosity in rubber materials leads to mechanical properties to deteriorate disproportionately (page 439, X. EFFECT OF POROSITY ON MECHANICAL PROPERTIES OF ELASTOMERS, 1st paragraph, “It is understood that with the introduction of even low levels of porosity the mechanical properties of porous parts frequently deteriorate disproportionately”). Kasner further teaches that to combat porosity, volatile materials should be kept to a minimum (page 436, VIII. POROSITY PREVENTION, 1st paragraph, “The previous discussion suggests several methods of combating porosity. First and foremost is making sure that the volatile materials in the raw ingredients and in the stock are kept to a minimum”).
Chang in view of Nishioka and Kasner are analogous inventions in the field of rubber materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber compounds in the rubber layer and the cap layer of Chang in view of Nishioka to contain a minimum amount of volatile materials, including amounts presently claimed, as taught by Kasner in order to not deteriorate the mechanical properties of rubber (Kasner, page 436, VIII. POROSITY PREVENTION, 1st paragraph, “The previous discussion suggests several methods of combating porosity. First and foremost is making sure that the volatile materials in the raw ingredients and in the stock are kept to a minimum” and page 439, X. EFFECT OF POROSITY ON MECHANICAL PROPERTIES OF ELASTOMERS, 1st paragraph, “It is understood that with the introduction of even low levels of porosity the mechanical properties of porous parts frequently deteriorate disproportionately”).
Regarding the amount of the curing package, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use small amounts of the curing package, including that presently claimed, so as not to impact the properties of the cap layer.
With respect to claim 10, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when the layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale



With respect to claims 12 and 14-15, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polymers, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polymethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention (see instant specification, page 9, 4th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses at least one TPU structural layer bonded to the core layer ([0061]) and a tie layer between the core layer and the TPU structural layer ([0069]). Chang discloses a TPU layer including a curing agent such as sulfur-based curing agent of a peroxide curing agent, i.e. a peroxide-based curing agent ([0068]). While Chang discloses the TPU layer having the curing agent is a cap layer, it is well known in the art that curing agents applied to polymers facilitate bonding (Corrosionpedia, page 1, “Definition – What does Curing Agent mean?”). Therefore, it would have been obvious to one of ordinary skill in the art to include the curing agents in any TPU layer, including the at least one TPU structural layer, in order to facilitate bonding of the layers (Corrosionpedia, page 1, “Definition – What does Curing Agent mean?”). Chang further discloses sulfur and peroxide curing agents including molecular sulfur, dicumyl peroxide, zinc peroxide, benzoyl peroxide, 2,4-chlorobenzoyl peroxide, and 2,5-bis(t-butylperoxy)-2,5-dimethylhexane ([0027]), which are identical to those of the present invention (see instant specification, page 41, 1st paragraph) and would therefore necessarily inherently have an initiation temperature that is less than the melting temperature of the cap layer. The TPU structural layer containing the curing agent corresponds to the curing package layer presently claimed. Thus, the cap layer first side and the first side of the core layer are separated by one or more of a tie layer and a curing package layer. Chang additionally discloses a rubber layer is bonded to the TPU cap layer ([0027]), i.e. a rubber layer is disposed on the cap layer second side. The rubber is made from natural rubber ([0064]).

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material in the cap layer is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane and about 25 wt% to about 50 wt% of the uncured rubber compound, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Nishioka teaches a rubber composition having improved grip performance and abrasion resistance made from a thermoplastic polyurethane (TPU) prepared from a conjugated diene polymer modified with hydroxyl groups at both ends (i.e., a polydiene polyol), and a rubber component comprising a diene rubber (Abstract). The diene rubber includes natural rubber ([0014]). The TPU crosslinks with the rubber during vulcanization by means of sulfur, resulting in preventing decreased strength at break ([0018]). The TPU is present in an amount of 0.5-150 parts by weight TPU relative to 100 parts by weight of the rubber component ([0008]), i.e. is present in an amount of 0.498% (0.5*100/[0.5+100 ] ≈ 0.498%) to 60% (150*100/[150+100] = 60%) by weight.
Chang and Nishioka are analogous inventions in the field of rubber materials for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber and polydiene polyol-based TPU in amounts, including those presently claimed, as taught by Nishioka in order to provide a layer having improved grip performance, abrasion resistance, and preventing decreased strength at break (Nishioka, Abstract, [0008], [0018]).
Chang in view of Nishioka does not disclose wherein the uncured rubber compound in the cap layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Kasner teaches bubbles form in rubber due to supersaturation of the rubber by volatile materials (page 429, IV. BUBBLES IN RUBBER, 2nd paragraph, “Bubble formation results from supersaturation of the rubber by volatile materials”), which cause porosity in the rubber (page 440, XI. SUMMARY, “The formation of porosity in rubber can be attributed to the heterogeneous nucleation and diffusion controlled bubble growth”). Kasner teaches that porosity in rubber materials leads to mechanical properties to deteriorate disproportionately (page 439, X. EFFECT OF POROSITY ON MECHANICAL PROPERTIES OF ELASTOMERS, 1st paragraph, “It is understood that with the introduction of even low levels of porosity the mechanical properties of porous parts frequently deteriorate disproportionately”). Kasner further teaches that to combat porosity, volatile materials should be kept to a minimum (page 436, VIII. POROSITY PREVENTION, 1st paragraph, “The previous discussion suggests several methods of combating porosity. First and foremost is making sure that the volatile materials in the raw ingredients and in the stock are kept to a minimum”).
Chang in view of Nishioka and Kasner are analogous inventions in the field of rubber materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber compounds in the rubber layer and the cap layer of Chang in view of Nishioka to contain a minimum amount of volatile materials, including amounts presently claimed, as taught by Kasner in order to not deteriorate the mechanical properties of rubber (Kasner, page 436, VIII. POROSITY PREVENTION, 1st paragraph, “The previous discussion suggests several methods of combating porosity. First and foremost is making sure that the volatile materials in the raw ingredients and in the stock are kept to a minimum” and page 439, X. EFFECT OF POROSITY ON MECHANICAL PROPERTIES OF ELASTOMERS, 1st paragraph, “It is understood that with the introduction of even low levels of porosity the mechanical properties of porous parts frequently deteriorate disproportionately”).


With respect to claims 23-24, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polyols, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polyethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention (see instant specification, page 9, 4th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses a rubber layer bonded to the TPU cap layer ([0064]), i.e. a rubber layer disposed on the cap layer second side. Chang discloses the rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer. Given that the cap layer is bonded to the rubber layer through vulcanization ([0027]), this makes the rubber layer a cured rubber layer. Chang further discloses the cap layer contains uncured material but is subsequently cured ([0029]), making the uncured material cured.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein an interface region located between the cured rubber and the cap layer is substantially free of gas bubbles, or, if gas bubbles are present, the gas bubbles in the interface region have a total surface area of less than 20% of a total surface area of the interface region, nor wherein the cured material is a cured rubber compound, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the cured rubber compound, nor wherein uncured rubber compound in the rubber layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are volatile compounds released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Nishioka teaches a rubber composition having improved grip performance and abrasion resistance made from a thermoplastic polyurethane (TPU) prepared from a conjugated diene polymer modified with hydroxyl groups at both ends (i.e., a polydiene polyol), and a rubber component comprising a diene rubber (Abstract). The diene rubber includes natural rubber ([0014]). The TPU crosslinks with the rubber during vulcanization by means of sulfur, resulting in preventing decreased strength at break ([0018]). The TPU is present in an amount of 0.5-150 parts by weight TPU relative to 100 parts by weight of the rubber component ([0008]), i.e. is present in an amount of 0.498% (0.5*100/[0.5+100 ] ≈ 0.498%) to 60% (150*100/[150+100] = 60%) by weight.
Chang and Nishioka are analogous inventions in the field of rubber materials for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber and polydiene polyol-based TPU in amounts, including those presently claimed, as taught by Nishioka in order to provide a layer having improved grip performance, abrasion resistance, and preventing decreased strength at break (Nishioka, Abstract, [0008], [0018]).
Chang in view of Nishioka does not disclose wherein an interface region located between the cured rubber and the cap layer is substantially free of gas bubbles, or, if gas bubbles are present, the gas bubbles in the interface region have a total surface area of less than 20% of a total surface area of the interface region, nor wherein an uncured rubber compound in the rubber layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are volatile compounds released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Kasner teaches bubbles form in rubber due to supersaturation of the rubber by volatile materials (page 429, IV. BUBBLES IN RUBBER, 2nd paragraph, “Bubble formation results from supersaturation of the rubber by volatile materials”), which cause porosity in the rubber (page 440, XI. SUMMARY, “The formation of porosity in rubber can be attributed to the heterogeneous nucleation and diffusion controlled bubble growth”). Kasner teaches that porosity in rubber materials leads to mechanical properties to deteriorate disproportionately (page 439, X. EFFECT OF POROSITY ON MECHANICAL PROPERTIES OF ELASTOMERS, 1st paragraph, “It is understood that with the introduction of even low levels of porosity the mechanical properties of porous parts frequently deteriorate disproportionately”). Kasner further teaches that to combat porosity, volatile materials should be kept to a minimum (page 436, VIII. POROSITY PREVENTION, 1st paragraph, “The previous discussion suggests several methods of combating porosity. First and foremost is making sure that the volatile materials in the raw ingredients and in the stock are kept to a minimum”).
Chang in view of Nishioka and Kasner are analogous inventions in the field of rubber materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber compounds in the rubber layer of Chang in view of Nishioka to contain a minimum amount of volatile materials, including amounts presently claimed, as taught by Kasner in order to not deteriorate the mechanical properties of rubber (Kasner, page 436, VIII. POROSITY PREVENTION, 1st paragraph, “The previous discussion suggests several methods of combating porosity. First and foremost is making sure that the volatile materials in the raw ingredients and in the stock are kept to a minimum” and page 439, X. EFFECT OF POROSITY ON MECHANICAL PROPERTIES OF ELASTOMERS, 1st paragraph, “It is understood that with the introduction of even low levels of porosity the mechanical properties of porous parts frequently deteriorate disproportionately”). As such, given that Chang in view of Nishioka an identical article in an identical order as that presently claimed, then there would necessarily inherently be an interface region located at the interface between the cured rubber layer and the cap layer. Because the content of volatile compounds in the rubber layer would be kept to a minimum as taught by Kasner, then the interface region would be substantially free of gas bubbles as presently claimed.
With respect to claim 26, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

With respect to claim 27, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 114 is a tie layer ([0086]). Thus, the cap layer first side and the first side of the core layer are separated by a tie layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale



Claims 1, 10, 12, 14-15, 22-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0075113 A1, “Chang”) in view of Nishioka et al. (US 2008/0027176 A1, “Nishioka”) and Amamoto et al. (WO 2013/168676 A1, “Amamoto”). It is noted that the teachings of Amamoto are based off US 2015/0125685 A1, which serves as an English language equivalent.
With respect to claims 1 and 22, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polymers, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polymethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention (see instant specification, page 9, 4th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses the cap layer includes a cure package, such as molecular sulfur and peroxide curing agents ([0027]), i.e. a curing package comprising a sulfur-based or peroxide-based curing agent. A rubber layer is bonded to the TPU cap layer ([0064]), i.e. a rubber layer is disposed on the cap layer second side. The rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer; the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material in the cap layer is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the uncured rubber compound, and up to 2 wt% of the curing package, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Nishioka teaches a rubber composition having improved grip performance and abrasion resistance made from a thermoplastic polyurethane (TPU) prepared from a conjugated diene polymer modified with hydroxyl groups at both ends (i.e., a polydiene polyol), and a rubber component comprising a diene rubber (Abstract). The diene rubber includes natural rubber ([0014]). The TPU crosslinks with the rubber during vulcanization by means of sulfur, resulting in preventing decreased strength at break ([0018]). The TPU is present in an amount of 0.5-150 parts by weight TPU relative to 100 parts by weight of the rubber component ([0008]), i.e. is present in an amount of 0.498% (0.5*100/[0.5+100 ] ≈ 0.498%) to 60% (150*100/[150+100] = 60%) by weight.
Chang and Nishioka are analogous inventions in the field of rubber materials for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber and polydiene polyol-based TPU in amounts, including those presently claimed, as taught by Nishioka in order to provide a layer having improved grip performance, abrasion resistance, and preventing decreased strength at break (Nishioka, Abstract, [0008], [0018]).
Chang in view of Nishioka does not disclose wherein the uncured rubber compound in the cap layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Amamoto teaches a rubber sheet having a content of an organic compound having a boiling point of less than 150°C of 5% by mass or less in order to suppress and prevent the generation of volatile organic compounds (VOCs) ([0025-0026]). The rubber sheet is used in tires ([0055]).
Chang in view of Nishioka and Amamoto are analogous inventions in the field of rubber materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber of the cap layer and rubber layer of Chang in view of Nishioka to have a content of an organic compound having a boiling point of less than 150°C of 5% by mass or less as taught by Amamoto in order to suppress and prevent the generation of volatile organic compounds (Amamoto, [0025-0026]).
Regarding the amount of the curing package, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use small amounts of the curing package, including that presently claimed, so as not to impact the properties of the cap layer.
With respect to claim 10, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when the layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale



With respect to claims 12 and 14-15, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first side and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polymers, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polymethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention (see instant specification, page 9, 4th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses the cap layer includes uncured material ([0029]). Chang additionally discloses at least one TPU structural layer bonded to the core layer ([0061]) and a tie layer between the core layer and the TPU structural layer ([0069]). Chang discloses a TPU layer including a curing agent such as sulfur-based curing agent of a peroxide curing agent, i.e. a peroxide-based curing agent ([0068]). While Chang discloses the TPU layer having the curing agent is a cap layer, it is well known in the art that curing agents applied to polymers facilitate bonding (Corrosionpedia, page 1, “Definition – What does Curing Agent mean?”). Therefore, it would have been obvious to one of ordinary skill in the art to include the curing agents in any TPU layer, including the at least one TPU structural layer, in order to facilitate bonding of the layers (Corrosionpedia, page 1, “Definition – What does Curing Agent mean?”). Chang further discloses sulfur and peroxide curing agents including molecular sulfur, dicumyl peroxide, zinc peroxide, benzoyl peroxide, 2,4-chlorobenzoyl peroxide, and 2,5-bis(t-butylperoxy)-2,5-dimethylhexane ([0027]), which are identical to those of the present invention (see instant specification, page 41, 1st paragraph) and would therefore necessarily inherently have an initiation temperature that is less than the melting temperature of the cap layer. The TPU structural layer containing the curing agent corresponds to the curing package layer presently claimed. Thus, the cap layer first side and the first side of the core layer are separated by one or more of a tie layer and a curing package layer. Chang additionally discloses a rubber layer is bonded to the TPU cap layer ([0027]), i.e. a rubber layer is disposed on the cap layer second side. The rubber is made from natural rubber ([0064]).

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein the uncured material in the cap layer is an uncured rubber compound, nor wherein the uncured rubber compound includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane and about 25 wt% to about 50 wt% of the uncured rubber compound, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Nishioka teaches a rubber composition having improved grip performance and abrasion resistance made from a thermoplastic polyurethane (TPU) prepared from a conjugated diene polymer modified with hydroxyl groups at both ends (i.e., a polydiene polyol), and a rubber component comprising a diene rubber (Abstract). The diene rubber includes natural rubber ([0014]). The TPU crosslinks with the rubber during vulcanization by means of sulfur, resulting in preventing decreased strength at break ([0018]). The TPU is present in an amount of 0.5-150 parts by weight TPU relative to 100 parts by weight of the rubber component ([0008]), i.e. is present in an amount of 0.498% (0.5*100/[0.5+100 ] ≈ 0.498%) to 60% (150*100/[150+100] = 60%) by weight.
Chang and Nishioka are analogous inventions in the field of rubber materials for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber and polydiene polyol-based TPU in amounts, including those presently claimed, as taught by Nishioka in order to provide a layer having improved grip performance, abrasion resistance, and preventing decreased strength at break (Nishioka, Abstract, [0008], [0018]).
Chang in view of Nishioka does not disclose wherein the uncured rubber compound in the cap layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are released from the uncured rubber compound when it is heated to a temperature of about 200°C, nor wherein the rubber layer includes an uncured rubber compound including less than 5 wt% of volatile compounds which are released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Amamoto teaches a rubber sheet having a content of an organic compound having a boiling point of less than 150°C of 5% by mass or less in order to suppress and prevent the generation of volatile organic compounds (VOCs) ([0025-0026]). The rubber sheet is used in tires ([0055]).
Chang in view of Nishioka and Amamoto are analogous inventions in the field of rubber materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber of the cap layer and rubber layer of Chang in view of Nishioka to have a content of an organic compound having a boiling point of less than 150°C of 5% by mass or less as taught by Amamoto in order to suppress and prevent the generation of volatile organic compounds (Amamoto, [0025-0026]).


With respect to claims 23-24, Chang discloses a membrane 110 comprising a core layer 124 and cap layers 122 and 126 layered on both sides of the membrane ([0086]). As can be seen in Fig. 19 below, the membrane 110 is a multi-layered structure, the core layer 124 has a first and a second side, and the cap layer 122 has a cap layer first side and a cap layer second side where the cap layer first side is adjacent with the first side of the core layer. Chang further discloses the cap layer comprises a polydiene polyol-based TPU ([0037]), i.e. the cap layer comprises a cap layer material comprising at least one polydiene polyol-based polyurethane. Chang additionally discloses the core layer is made from alternating microlayers, including TPUs based off polyether polyols, polyester polyols, polycarbonate polyols, and polycaprolactone polyethers ([0044], [0048], and [0058]), i.e. polyether-based, polyester-based, polycarbonate-based, and polycaprolactone-based TPUs. Chang additionally discloses that other layers of the core layer include ethylene-vinyl alcohol copolymers, poly(vinyl chloride), polyvinylidene polymers and copolymers, polyamides, acrylonitrile polyols, polyurethane engineering plastics, polymethylpentene resins, ethylene-carbon monoxide copolymers, liquid crystal polymers, polyethylene terephthalate, polyether imides, polyacrylic imides, and other polymeric materials known to have relatively low gas transmission rates, and blends and alloys of the materials ([0059]). Thus, Chang discloses an identical core layer as that of the present invention (see instant specification, page 9, 4th paragraph-page 10, 1st full paragraph), and thus it would necessarily inherently have a gas transmission rate of about 0.05 to 0.1 cc/(m2 24 hr atm) for N2 measured at 23°C and 0% relative humidity as claimed. Chang further discloses a rubber layer bonded to the TPU cap layer ([0064]), i.e. a rubber layer disposed on the cap layer second side. Chang discloses the rubber layer is made from natural rubber ([0064]). Chang discloses the cap layer is bonded to a layer placed adjacent and directly in contact with the cap layer ([0027]), i.e. is bonded to the rubber layer. Chang further discloses the reaction through which the cap layer is bonded to the rubber layer includes crosslinking such as vulcanization ([0027]), i.e. the rubber layer is bonded to and crosslinked with the cap layer. Given that the cap layer is bonded to the rubber layer through vulcanization ([0027]), this makes the rubber layer a cured rubber layer. Chang further discloses the cap layer contains uncured material but is subsequently cured ([0029]), making the uncured material cured.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

Chang does not disclose wherein an interface region located between the cured rubber and the cap layer is substantially free of gas bubbles, or, if gas bubbles are present, the gas bubbles in the interface region have a total surface area of less than 20% of a total surface area of the interface region, nor wherein the cured material is a cured rubber compound, nor wherein the first cap layer comprises about 50 wt% to about 80 wt% of the at least one polydiene polyol-based polyurethane, about 25 wt% to about 50 wt% of the cured rubber compound, nor wherein uncured rubber compound in the rubber layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are volatile compounds released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Nishioka teaches a rubber composition having improved grip performance and abrasion resistance made from a thermoplastic polyurethane (TPU) prepared from a conjugated diene polymer modified with hydroxyl groups at both ends (i.e., a polydiene polyol), and a rubber component comprising a diene rubber (Abstract). The diene rubber includes natural rubber ([0014]). The TPU crosslinks with the rubber during vulcanization by means of sulfur, resulting in preventing decreased strength at break ([0018]). The TPU is present in an amount of 0.5-150 parts by weight TPU relative to 100 parts by weight of the rubber component ([0008]), i.e. is present in an amount of 0.498% (0.5*100/[0.5+100 ] ≈ 0.498%) to 60% (150*100/[150+100] = 60%) by weight.
Chang and Nishioka are analogous inventions in the field of rubber materials for tires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap layer of Chang to contain rubber and polydiene polyol-based TPU in amounts, including those presently claimed, as taught by Nishioka in order to provide a layer having improved grip performance, abrasion resistance, and preventing decreased strength at break (Nishioka, Abstract, [0008], [0018]).
Chang in view of Nishioka does not disclose wherein an interface region located between the cured rubber and the cap layer is substantially free of gas bubbles, or, if gas bubbles are present, the gas bubbles in the interface region have a total surface area of less than 20% of a total surface area of the interface region, nor wherein an uncured rubber compound in the rubber layer includes less than 5 wt% of volatile compounds, wherein the volatile compounds are volatile compounds released from the uncured rubber compound when it is heated to a temperature of about 200°C.
Amamoto teaches a rubber sheet having a content of an organic compound having a boiling point of less than 150°C of 5% by mass or less in order to suppress and prevent the generation of volatile organic compounds (VOCs) ([0025-0026]). The rubber sheet is used in tires ([0055]).
Chang in view of Nishioka and Amamoto are analogous inventions in the field of rubber materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber of the rubber layer of Chang in view of Nishioka to have a content of an organic compound having a boiling point of less than 150°C of 5% by mass or less as taught by Amamoto in order to suppress and prevent the generation of volatile organic compounds (Amamoto, [0025-0026]). As such, given that Chang in view of Nishioka and Amamoto discloses an identical article in an identical order as that presently claimed, then there would necessarily inherently be an interface region located at the interface between the cured rubber layer and the cap layer. Further, because the generation of VOCs would be suppressed and prevented as taught by Amamoto, then the interface area would be substantially free of bubbles as presently claimed.
With respect to claim 26, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 112 is a structural TPU layer, i.e. TPU structural layer, and the layer 114 is a tie layer ([0086]). Chang discloses the TPU structural layer and the tie layer are optional ([0038]), i.e. layers 112 and 114 are not required. Therefore, when layers 112 and 114 are not present (since they are optional), then the cap layer 122 is in direct contact with the core layer, and thus the cap layer first side is in direct contact with the first side of the core layer. This is further shown in [0062], where Chang discloses the TPU cap layer, i.e. cap layer having a first side, is bonded to the core layer, i.e. the cap layer is directly bonded to the core layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale

With respect to claim 27, Chang discloses the cap layer 122 is layered above the core layer 124 as shown in Fig. 19 below. Chang further discloses the layer 114 is a tie layer ([0086]). Thus, the cap layer first side and the first side of the core layer are separated by a tie layer.

    PNG
    media_image1.png
    249
    483
    media_image1.png
    Greyscale



Response to Arguments
Due to the cancellation of claim 21, the 35 U.S.C. 103 rejection of claim 21 is withdrawn.
Upon further consideration, the 35 U.S.C. 112(a) rejections of claims 23-24 and 26-27 are withdrawn for the following reasons. Applicant’s specification describes forming a vulcanized article, i.e. a fully cured article, comprising a cap layer in contact with a portion of uncured or partially cured rubber before vulcanizing the rubber to fully cure the rubber (see page 44, “The present disclosure provides for… The vulcanized article includes the multi-layered structure bonded to a vulcanized rubber layer”), which provides support to recite a cured rubber layer disposed on the cap layer.
It is noted that the previous 35 U.S.C. 103 rejections of record are withdrawn; however, the claims remain rejected under 35 U.S.C. 103 as set forth above. Applicant argues the examiner previously erred in concluding Chang in view of the previously cited references necessarily resulted in uncured rubber having less than 5 wt% of volatile compounds as claimed. Applicant provides two references, noted as Attachment A and Attachment B, to “show that the amount and type of volatile compounds vary widely among different types of rubber”.
In response, the examiner notes Applicant’s provided references do not establish that the uncured rubber of the cited prior art contains volatile compounds in amounts exceeding 5 wt%. In the interest of compact prosecution, however, the examiner provides the newly cited Kasner and Amamoto references which establish that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to minimize the amount of volatile compounds in rubber, including values presently claimed.
It is noted that the use of Nishioka et al. (US 2008/0027176 A1) in the rejections above is because it more clearly sets forth why the amounts of the TPU and the rubber would have been obvious to one of ordinary skill in the art.


Applicant’s arguments filed 12 April 2022 have been fully considered, but they are not persuasive.
Regarding the use of Hanhi as a reference, Applicant argues Hanhi does not disclose nor suggest the presently claimed amounts of the polydiene polyol-based polyurethane or the uncured rubber compound. Applicant specifically argues that one of ordinary skill in the art would have no guidance from Hanhi and would have to test any possible amount of the components (including 0% and 100%) in order to arrive at the claimed invention, and that one of ordinary skill in the art does not have endless resources or time. The examiner respectfully disagrees.
In response to Applicant’s argument, Hanhi teaches natural rubber provides good processability, excellent elastic properties, good tensile strength, high elongation, good tear resistance, good wear resistance, and high resistance to water (page 16-17) and is used in tires and footwear (page 18). Hanhi further teaches the use of thermoplastic polyurethane, which offers good abrasion resistance, good tear strength, and good oxygen, ozone, and weather resistance (page 55-56), and are used in footwear and components of car industry, i.e. tires (page 57). Thus, one of ordinary skill in the art would recognize that including both components would yield a combination of these benefits, and would therefore select amounts of the components, including that presently claimed, to provide a material having the desired balance of processability, elastic properties, tensile strength, elongation, tear resistance, wear resistance, water resistance, abrasion resistance, tear strength, and oxygen, ozone, and weather resistance. One of ordinary skill in the art would not use 0% or 100% of each component, as the benefits of using both would not be achieved.


Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Vimalasiri et al. (A Rapid and Accurate Method for Determining the Volatile Matter Content of Raw Natural Rubber) discloses the percentage of volatile matter content in technically specified natural rubber is maintained below 1.0% in order to eliminate mold contamination (Summary).
Arigo et al. (WO 2018/187249 A1) discloses migration and volatilization of low molecular weight components causes the release of unpleasant odors, volatiles, fogging, product defects, reduced product cohesive strength, reduced adhesion, and degradation of performance over time ([0098]), and that the removal of volatile compounds reduces the occurrence of bubbles and other defects ([0104]).
Dhawan et al. (US 2006/0237122 A1) discloses keeping volatile content to less than 0.06 wt%, or else the appearance at interfaces are not acceptable and demonstrate streaking and roughness ([0042]).
Ryan et al. (US 3,427,366) discloses a rubber composition containing rubber and a urethane resin which is the reaction product of a diisocyanate and a polyol made from a 1,3-diene hydrocarbon having 4-12 carbon atoms (i.e., a polydiene polyol); the rubber composition has improved tack and handling characteristics, improved resistance to attack by hydrocarbon oils and solvents, increased abrasion resistance, and high tensile strength (Abstract). The rubber includes natural rubber (Col. 1, lines 45-50). The mixture used sulfur or peroxide curing agents, which interlink or co-cure the urethane and rubber (Col. 10, lines 1-4). The urethane is present in an amount of 1-100% urethane resin based on the weight of the rubber, and is often about 50% urethane (Col. 12, lines 34-44).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787